Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on Jan. 19, 2022 have been fully considered.
Specification
The disclosure is objected to because of the following informalities:
On page 19, line 29, and page 21 line 12 and 15, curves in the figures are identified by color.  Since the drawings are not in color, the curves should be identified by different description.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 17, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clube et al. (Clube) (2012/0009525) in view of Irie et al. (Irie) (2003/0138742).
Regarding claim 16, Clube discloses a method of printing a desired uniform periodic pattern (2) of linear features into a photosensitive layer on a substrate (6) (abstract), the method 
However, Clube does not disclose wherein at two ends of the elongated beam where the power per incremental distance falls to zero according to respectively a first profile over a fall-off distance and a second profile over the fall-off distance and such that the first and second parts of the mask pattern overlap by the fall-off distance, and scanning such that the angle of incidence of the beam in the plane parallel to the direction of elongation in the area of the mask pattern where the first and second parts overlap is the same in the first and second sub-exposures; and thereby selecting the first and second profiles so that a summation of the two profiles across the fall-off distance where the profiles are overlapped in the first and second sub-
Regarding claim 27, Clube discloses a system (abstract, Fig. 1, 3, 11-13) for printing a desired periodic pattern (2) of linear features into a photosensitive layer (6), the system comprising: 
a mask (3) bearing a mask pattern of linear features (2) that are parallel to a first direction and have a period that is twice a period of the desired pattern (para 0013); 
a device for arranging the photosensitive layer parallel to the mask and with a separation from the mask pattern (para 0058-0060, 0084); 
a beam generator (15, 44, 72) for generating an elongated beam of light and directing the elongated beam to the mask so that the light of the elongated beam illuminates the mask with a range of angles of incidence in a plane orthogonal to a direction of elongation and parallel to the first direction and so that the light of the elongated beam, in a plane parallel to the direction of elongation, is well collimated and has uniform power per incremental distance along the length of the elongated beam (para 0034, 0067-0070, 0095), wherein the range of angles is 
a scanning device for scanning the elongated beam in a first sub-exposure in a direction parallel to the first direction across a first part of said mask pattern so as to print a first part of the desired grating on the substrate (para 0037); 
a scanning device for scanning the elongated beam in a second sub- exposure in a direction parallel to the first direction across a second part of said mask pattern that is offset from the first part in a direction of a beam elongation, such that the first and second parts of the mask pattern overlap by the fall-off distance (para 0037, 0090).   
However, Clube does not disclose wherein at two ends of the elongated beam where the power per incremental distance falls to zero according to respectively a first profile over a fall-off distance and a second profile over the fall-off distance and such that the first and second parts of the mask pattern overlap by the fall-off distance, and scanning such that the angle of incidence of the beam in the plane parallel to the direction of elongation in the area of the mask pattern where the first and second parts overlap is the same in the first and second sub-exposures; and thereby selecting the first and second profiles so that a summation of the two profiles across the fall-off distance where the profiles are overlapped in the first and second sub-exposures produces a uniform power per incremental distance.  Irie discloses beam where power per incremental distance falls to zero according to respectively a first profile over a fall-off distance and a second profile over the fall-off distance and such that the first and second parts of the mask pattern overlap by the fall-off distance (para 0027, 0028, claims 32, 33), and scanning such that the angle of incidence of the beam in the plane parallel to the direction of elongation in the area of the mask pattern where the first and second parts overlap is the same in the first and second sub-exposures; and thereby selecting the first and second profiles so that 
Regarding claim 17, Clube does not disclose wherein the first and second profiles are both linear or the first and second profiles are both cosinusoidal.  Irie disclose wherein the first and second profiles are both linear (para 0112, “linear gradient”).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clube et al. (Clube) in view of Irie et al. as applied to claim 16 above, and further in view of Wang et al. (Wang) (2008/0311531).
The further difference between the modified Clube and the claimed invention is generating a second elongated beam and directing the beam to the mask, and scanning instead the second elongated beam in the second sub-exposure simultaneously or sequentially to scanning the elongated beam in the first sub- exposure.  Wang discloses forming periodic patterns by generating two beams (20, Fig. 2) and simultaneously scanning the two beams (21, Fig. 2) and overlapping different areas (para 0036, 0038).  Therefore it would have been obvious to one of ordinary skill in the art to provide two beams to simultaneously scan for the exposure in order to improve throughput.
Allowable Subject Matter
Claims 25 and 26 are allowed.
Claims 17-23 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant did not respond to the objection to the specification.  Applicant is respectfully requested to amend the specification to provide a description of the figures which are appropriate for black-and-white drawings.
Applicant argues that Clube et al. in view of Irie et al. does not disclose that the angle of incidence of the beam is the same in the first and second sub-exposures, specifically that Irie et al. does teach the same incident angles.  However, Irie et al. discloses a photolithography apparatus with the same angle of incidence of the beam.  The difference between the sub-exposures are the position of the density filter (Fj), the movable blinds (111) and the aperture (see Fig. 8-15).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        January 27, 2022